Citation Nr: 0212225	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the sinus cavity.

2.  Entitlement to service connection for a right eye 
disability.

(The issues of service connection for headaches and for a 
higher evaluation for service connected residuals of a left 
knee injury will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1999.  The veteran also had a subsequent period of unverified 
service in a reserve component ending in December 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) following August and September 2000 decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claims of service connection for a fracture of the sinus 
cavity, a right eye disability, headaches, and a skin 
disorder, granted service connection for residuals of a left 
knee injury, and assigned a 0 percent disability rating for 
service-connected left knee disability, effective from 
July 21, 1999.  

In December 2001, the RO reevaluated the veteran's left knee 
disability as 10 percent disabling, effective from July 21, 
1999, and granted service connection for a skin disorder.  As 
to the claims of service connection for headaches and for a 
higher evaluation for service connected residuals of a left 
knee injury, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105) (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the veteran and his 
representative notice and reviewing any responses to the 
notice, the Board will prepare a separate decision addressing 
these issues.  Therefore, the issues on appeal are as listed 
on the first page of this decision.


FINDINGS OF FACT

1.  A disability manifested by a fracture of the sinus cavity 
is not shown to be causally or etiologically related to the 
veteran's period of service.

2.  No current right eye disability has been shown to be 
related to any in-service incident.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the sinus cavity were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §3.159(d)).

2.  A right eye disability was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §3.159(d)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decisions, the statement of the case, the supplemental 
statement of the case, and correspondence with the veteran, 
the veteran and his representative have been notified of the 
laws and regulations governing his claims for service 
connection, including the VCAA, and the reasons for the 
determinations made regarding his claims.  Moreover, VA has 
made reasonable efforts to obtain all relevant records.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the veteran's 
service medical records, reserve component records, post-
service medical records, including VA and private medical 
records, and written arguments presented by the veteran and 
his representative in support of his claims.  In addition, 
the veteran was asked to provide information regarding his 
treatment and the veteran thereafter filed or the RO 
thereafter obtained all available and identified private and 
VA treatment records.  Moreover, the RO, where it was unable 
to obtain certain identified medical records, notified the 
veteran of this fact and informed the veteran that he needed 
to obtain these records or adjudication of his claim would go 
forward without them.  However, no subsequent records were 
received from the veteran or directly from the identified 
sources.  Also, in July and August 2001, as well as in a 
September 2001 addendum to the July 2001 examination, the RO 
obtained medical opinion evidence regarding the veteran's 
claimed disabilities.

Therefore, the Board concludes that all relevant data have 
been obtained for determining the merits of the veteran's 
claims and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the 
claims.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issues on appeal, adjudication of the 
claims at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that he 
suffered a fracture of the sinus cavity as a result of a 
tooth extraction that took place while on active duty in 
January 1994.  Similarly, the veteran alleges that he 
sustained an injury to his right eye while on active duty 
when chemicals he was handling splashed into the eye.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is what it does not 
include; none of the records on appeal show the veteran 
fractured his sinus, and none of the records on appeal show a 
medical link between any current right eye disability and 
military service.  See Hickson v. West, 12 Vet. App. 247 
(1999); see generally Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred there).  

Specifically, as to the alleged fracture of the sinus cavity, 
service medical records show the veteran's complaints and/or 
treatment surrounding tooth extractions in October 1992 and 
in January 1994, complaints and/or treatment for sinus 
congestion diagnosed as sinusitis, allergies, and/or a viral 
infection (see service medical records dated in October 1991, 
December 1991, April 1992, July 1994, October 1994, and May 
1999), and complaints and/or treatment following a softball 
injury in May 1999 (i.e., while service medical records show 
the veteran's treatment after being struck in the nose with a 
softball, no fracture was seen and the diagnosis was 
contusion).  However, neither active duty nor reserve duty 
medical records, including examinations dated in November 
1988, July 1994, and January 2000, show the veteran being 
diagnosed with a sinus fracture.  Similarly, while a post-
service VA treatment record, dated in July 2000, noted the 
veteran's complaints of a sinus problem, a diagnosis of a 
fracture was not provided.  Furthermore, at the July 2001 VA 
sinus examination, sinus computerized tomography (CT) did not 
show a fracture or history of a fracture.  Therefore, the 
examiner opined, after a review of the record on appeal and 
an examination of the veteran, that there was no evidence of 
acute or chronic nose or sinus disease and no evidence of any 
residual from dental extraction or lateral fistula.  
Similarly, the August 2001 VA dental examiner opined, after a 
review of the record on appeal and an examination of the 
veteran, that there were no residuals from the veteran's 
tooth extraction.  These VA opinions stand uncontradicted by 
any other evidence found in the record.  Therefore, the Board 
finds that the weight of the evidence shows that the veteran 
did not have an in-service sinus fracture or any current 
disability resulting from fractured sinus.  Accordingly, the 
claim for service connection for residuals of a sinus 
fracture.  The appeal must be denied.  See Rabideau, supra.

As to the right eye disability, a November 1995 service 
medical record shows the veteran's complaints and/or 
treatment for swelling of the right eye diagnosed as probable 
angeo edema.  Thereafter, a June 1996 service medical record 
shows the veteran being treated for a chemical injury to the 
right eye.  At that time, it was noted that the veteran 
sought treatment after chemicals he was mixing at work 
splashed into the right eye or face.  The veteran reported 
that his vision was "OK" but it "burned a little."  On 
examination, the eyes were clear with no infection, edema, or 
blistering and the face had mild irritation of the skin near 
the right eye that was sensitive to touch but without 
blistering.  Vision on the right and left was 20/15.  The eye 
was flushed with water and patched.  The diagnosis was mild 
chemical irritation - right face.  Subsequently, a May 1997 
eye examination was normal.  Active and reserve duty medical 
records, including an examination dated in January 2000, were 
thereafter negative for complaints, diagnoses, or treatment 
for right eye problems.

The veteran appeared for a VA eye examination in July 2001.  
At that time, the examiner noted that he did not have a copy 
of the veteran's claims file at the time of the examination 
and relied on the history provided by the veteran.  In this 
regard, he noted that the veteran reported sustaining a 
chemical injury to the right eye in 1995 and since that time 
had a problem with crusting of the eyelashes and dry eye.  
After examination, the diagnosis was bilateral meibomian 
gland dysfunction.  Thereafter, the examiner opined as 
follows:

[d]uring my examination, I have noted no 
chronic right eye condition or any loss 
of visual acuity in either eye which can 
be attributed to the chemical injury the 
veteran has sustained.  However, 
sometimes chemical injury can cause 
microscopic changes in the conjunctiva 
which lead to loss of mucin-producing 
goblet cells which may, in the short run, 
produce dry eye symptoms and sometimes 
can persist for a long time.  (Emphasis 
added).

Thereafter, in a November 2001 addendum to the July 2001 eye 
examination, the examiner opined as follows:

[t]his is a 32-year-old patient whose 
chart I have been asked to review.  The 
chart apparently was not available at the 
time that the patient had his 
compensation and pension examination done 
on 07/26/2001.  The chart is being 
reviewed to determine if the patient's 
right eye condition can be attributed to 
the chemical injury.  The chart was 
reviewed, and based on review of the 
records, I can see no evidence that the 
right eye condition has become a chronic 
recurrent problem for this patient.  The 
review of his chart indicated that he had 
not gotten any medical care for his right 
eye.  I feel that the chronic right eye 
condition is not related to the chemical 
injury.  (Emphasis added).

The July 2001 VA eye examiner's negative nexus opinion 
stands' uncontradicted by any other evidence found in the 
record.  Accordingly, the Board finds that the weight of the 
evidence shows that the veteran did not have a current right 
eye disability due to military service and this claim must be 
denied.  See Rabideau, supra. 

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO.  Moreover, the Board recognizes that 
the veteran and his representative are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his 
representative has been shown to be competent to provide a 
medical opinion.  See, e.g., Bostain v. West, 
11 Vet. App. 124 (1998); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Espiritu v. Derwinski, supra.  Therefore, these 
statements have limited evidentiary value and the Board will 
give more weight to the medical opinions provided by the July 
2001 VA examiners and July 2001 CT. 

As the record does not present any competent evidence of the 
veteran having a sinus fracture or current a right eye 
disability due to military service, the preponderance of the 
evidence is against the claims for service connection.  The 
appeal is denied.


ORDER

Service connection for residuals of a fracture of the sinus 
cavity is denied.

Service connection for a right eye disability is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

